DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I to the method in the reply filed on 12/29/2020 is acknowledged.  The traversal is on the ground(s) that there would be no serious of burden of search if restriction was not required.  This is not found persuasive because, as stated in the previous office action, the inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaul et al. (US Patent No. 7,985,046 B2) in view of Clark et al. (US Patent No. 4,940,390).
Claim 1:  Gaul et al. discloses that it is old and well known in the art to repair gas turbine nozzle diaphragms that are constructed of Ni-resist material (abstract; Col. 1, Line 66 to Col. 2, Line 36).  Gaul et al. discloses several methods for repairing a damaged diaphragm including a method that includes removing a worn portion of the diaphragm and forming a machined surface in the diaphragm to which a repair insert is joined (Col. 2, Line 63 to Col. 3, Line 30). 
	While Gaul et al. discloses a method of repairing diaphragms, Gaul et al. fails to disclose that the diaphragms are repaired using a build-up welding operation as recited in claim 1. 
	However repairing metallic components by removing a damaged portion and rebuilding the damaged portion by build-up welding operations is old and well known in the art.
	As evidence of this the examiner has looked to Clark et al. which teaches a repairing method that includes depositing layers of material to form a built-up welded repair.  The repair of Clark et al. is larger than the desired repair feature and as such is required to be machined in order to provide a desired final configuration to the repair (see Figures 2 and 3; Col. 7, Lines 50-64 and Col. 9, Lines 9-20).  Further Clark et al. teaches that the repair material is stainless steel (note that at least one embodiment of the repair material includes a Cr content of greater than 11%, which is generally regarded as the defining feature of a stainless steel; Col. 5, Line 47 to Col. 6, Line 5).  The bulid-up welding of Clark et al. is considered to be performed by a welding machine as a welding machine is required to perform the welding operations described in Clark et al. (e.g. the GTAW described in Col. 6, Lines 5-15).  Further in regards to the stainless steel, Gaul et al. discloses that stainless steel is preferred repair material for the disclosed diaphragms (Col. 3, Lines 52-67).
	Therefore it would have been obvious to substitute the build-up welding of Clark et al. for the manufacturing and joining of the insert of Gaul et al. because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Claims 2 and 14:  As depicted in Figures 2, 5, and 5 of Clark et al. the welding build-up operation includes welding several passes in close proximity to each other.
Claims 3 and 18:  Clark et al. further teaches that for each pass the main weld parameters including at least one of current and voltage, wire feed speed are adapted accordingly (Table II).
Claim 5:  Clark et al. further teaches that the machined surfaces have a symmetric cross-sectional area and that the passes are welded alternating on each side of an axis of symmetry (as depicted in Figure 4, see pass 1 and 2).
Claims 6 and 19:  Clark et al. further teaches that the cladding comprises more than one layer (as depicted in Figure 4).
Claim 7:  Clark et al. further teaches that the welding comprises a TIG welding process (GTAW described in Col. 6, Lines 5-15).
Claims 9 and 20:  Clark et al. further teaches machining the cladding to the dimensions of a diaphragm (Col. 9, Lines 9-20).
Claim 15:  Clark et al. further teaches that a first weld pass is at an end of the coupon on a first machined surface (see Figure 4).
Claims 16 and 17:  As depicted in Figure 2, Clark et al. further teaches forming weld passes at corners formed by first, second, third, and fourth machined surface but fails to teach forming a weld pass on a fifth machined weld surface.
	However modifying the teachings of Clark et al. in order to provide this limitation would merely require the duplication of the parts and change in shape of the method and workpiece of Clark et al.  It has long been held that the mere duplication of the parts or change in shape of a workpiece of a known invention requires only routine skill in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaul et al. (US Patent No. 7,985,046 B2) in view of Clark et al. (US Patent No. 4,940,390) and Ayers et al. (US Patent No. 4,782,206).
Claim 4:  Neither Gaul et al. nor Clark et al. teache or reasonably suggest that for each welding pass an angle between the welding nozzle and the machined surfaces is adapted.
	However Ayers et al. teaches that it is known in the art to modify the angle between a welding nozzle and a machined surface in order to provide a desired shape to weld beads formed in a build-up welding operation (Col. 7, Line 24 to Col. 8, Line 2).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ayers et al. with that of Gaul et al./Clark et al. in order to provide a method that included modifying the angle between the welding nozzle and the machined surface in order to provide a desired shape to the weld beads formed in the build-up welding operation.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art element by known methods in order to achieve predictable results (MPEP 2143(A)).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gaul et al. (US Patent No. 7,985,046 B2) in view of Clark et al. (US Patent No. 4,940,390) and Schneebeli et al. (US Patent No. 5,233,150).
Claims 7 and 8:  Neither Gaul et al. nor Clark et al. teach or reasonably suggest that the welding comprises a MIG/MAG welding process (GTAW described in Col. 6, Lines 5-15).
	However Schneebeli et al. teaches that it is known in the art to perform welding build-up method using MIG welding (Col. 3, Lines 28-36).
	Therefore it would have been obvious to one of ordinary skill in the art to substitute MIG welding for the TIG welding of Clark et al. because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
	The examiner further takes OFFICIAL NOTICE that an Argon/CO2 gas mixture of 90% Argon and 10% CO2 is widely known in the art to be used as a shielding gas mixture in MIG welding operations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726